NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYLVESTER WAYNE \3VILLIAMS,
Plain.tiff-Appellan,t,
V. `
DEPARTMENT OF VETERANS AFFAiRS"
AND UNITED STATES,
Defendants-Appellees.
2011~1()72
Appeal from the United States District C0urt for the
S0uthern District of Ca1if0rnia in case n0. 10-CV-1254,
Judge Larry A1an Burns.
ON MOTION
ORDER
Up0n consideration of Sy1vester Wayne Wi1liarns’ mo-
tion to voluntarily dismiss his appea1,

\V[LLIAMS V. DVA
C
S
IT IS ORDERED THATZ
(1) The motion is granted.
2
(2) Each side shall bear its own costs
FOR THE COURT
DEC 0 6~2mo lsi Jan Horbaly
Date J an Horba1y
C1erk
c: Sy1vester Wayne Wi1lia1ns
Jeanne E. DaVidson, Esq.
21
Issued As A Mandate: DEC 0 6 
FlLED
u.s. count 0F APPEALs ma
11-ls FEnERAo. clRculT
[JEC 06 2010
.lAN HORBALY
CLERK